Citation Nr: 1310807	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  10-32 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for tinnitus. 

2.  Entitlement to service connection for a hiatal hernia. 

3.  Entitlement to a compensable disability rating for an appendectomy scar. 

4.  Entitlement to a compensable disability rating for a bilateral hearing loss disability prior to February 15, 2012.

5.  Entitlement to a compensable disability rating for a bilateral hearing loss disability for the period from February 15, 2012 to the present.

6.  Entitlement to service connection for residuals of an injury to the left great toe. 

7.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals of perforated tympanic membranes of both ears. 

8.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for an acquired psychiatric disability, to include PTSD. 

9.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the military from February 1969 to June 1971. He served in the Republic of Vietnam (RVN) from July 8, 1969 to November 5, 1970. 

This appeal to the Board of Veterans' Appeals (Board) is from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  By that rating action, the RO continued a 10 percent disability rating assigned the service-connected tinnitus; denied compensable disability ratings for the service-connected bilateral hearing loss disability and appendectomy scar; denied service connection for residuals of a hiatal hernia and toe injury; and, declined to reopen previously denied claims for service connection for an acquired psychiatric disorder, to include PTSD and residuals of perforated tympanic membranes.  The Veteran appealed this rating action to the Board. 
In November 2012, the Veteran testified at a videoconference hearing before the undersigned conducted via the above-cited RO.

In a March 2012 Supplemental Statement of the Case, the RO addressed VA treatment records, dating from August 2010 to January 2012, which have been uploaded to the Veteran's Virtual VA electronic claims file.  (See March 2012 Supplemental Statement of the Case (SSOC), page (pg.) 1)).  The Board notes, however, that the RO did not discuss a February 2012 VA treatment report, which is also part of his electronic records system.  The February 15, 2012 VA treatment report shows that the Veteran was seen for an audiological evaluation on that date. However, as the Board is remanding the portion of the increased evaluation claim for his service-connected hearing loss for the period from February 15, 2012 to the present, he is not prejudiced by the Board in considering this evidence in the first instance.  38 C.F.R. § 20.1304 (2012); see Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby). 

With respect to the claim of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, the Board notes that the evidence of record shows that the Veteran has been diagnosed with varying psychiatric disabilities (e.g., depression, alcohol dependence and mood disorder).  Thus, in view of the foregoing and the Federal Circuit's holding in Clemmons v. Shinseki, 23 Vet. App. 1 2009) (the scope of a mental illness disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record), the Board will proceed with adjudication of this claim as one single claim.  In order to contemplate all of the Veteran's contentions and any chronic psychiatric disorder diagnosed, the underlying issue on appeal will be broadened and rephrased as entitlement to service connection for an acquired psychiatric disorder, to include PTSD. 

The Board will reopen the previously denied claim for service connection for an acquired psychiatric disorder, to include PTSD in the decision below.  The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD on the merits is, and entitlement to a compensable disability rating for a bilateral hearing loss disability for the period from February 15, 2012, are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  During a November 2012 hearing before the undersigned and prior to the promulgation of a decision in the appeal, the Veteran withdrew his claims of entitlement to a disability rating in excess of 10 percent for tinnitus; entitlement to service connection for a hiatal hernia; and, entitlement to a compensable disability rating for an appendectomy scar.  

2.  For the period prior to February 15, 2012, the Veteran's bilateral hearing loss disability shows no worse than Level I hearing in both ears.  

3.  The preponderance of the evidence of record does not show that the Veteran currently has residuals of an injury to the left great toe that are related to his military service.

4.  By a February 1990 decision, the Board denied service connection for a perforated tympanic membrane. 

5.  Evidence added to the record since the Board's February 1990 decision does not relate to an unestablished fact necessary to substantiate the underlying claim for service connection residuals of perforated tympanic membranes of both ears (i.e., evidence showing that the Veteran currently has residuals of perforated tympanic membranes of both ears that are etiologically related to a period of military service). 

6.  By a final and unappealed November 2006 rating action, the RO denied service connection for an acquired psychiatric disorder, to include PTSD. 

7.  The evidence added to the record since the final November 2006 RO decision relates to an unestablished fact necessary to substantiate the underlying claim for service connection for an acquired psychiatric disorder, to include PTSD, namely evidence of a verified stressor (i.e., evidence that the Veteran's unit killed enemy hostile forces with claymore mines in the RVN in August 1969). 


CONCLUSIONS OF LAW

1.  The issues of entitlement to a disability rating in excess of 10 percent for tinnitus; entitlement to service connection for a hiatal hernia; and, entitlement to a compensable disability rating for an appendectomy scar are withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  For the period prior to February 15, 2012, the criteria for a compensable disability evaluation for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 3.655, 4.1, 4.85, 4.86, Tables VI-VII (2012).

3.  The criteria for service connection for residuals of an injury to the left great toe have not been met.  38 U.S.C.A. §§ 1110, 1131, 5013, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

4.  The February 1990 Board decision, wherein the Board denied service connection for a perforated tympanic membrane, is final.  38 U.S.C.A. § 7104 (West 2002).

5.  The evidence received since the Board's February 1990 decision, wherein it denied service connection for a perforated tympanic membrane, is not new and material; and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2012).

6.  The November 2006 rating decision, wherein the RO denied service connection for PTSD (originally claimed as anxiety and major depression) is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012). 

7.  Evidence received since the final November 2006 rating decision is new and material, and the claim for service connection for an acquired psychiatric disorder, to include PTSD is reopened. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdraw of Appeal-Increased Rating Claims (tinnitus and appendectomy scar ) and Service Connection Claim (hiatal hernia)

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

During the November 2012 hearing before the undersigned, the Veteran withdrew  the issues of entitlement to a disability rating in excess of 10 percent for tinnitus; entitlement to service connection for a hiatal hernia; and, entitlement to a compensable disability rating for an appendectomy scar.  (Transcript (T.) pages (pgs.) 2, 13).  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these claims, and they are dismissed.





II. Duty to Notify and Assist

Before addressing the merits of the issue on appeal, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide. 

Proper notification must also invite the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). See also Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 (2004). 

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the Federal Circuit held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case), was required. 

The Federal Circuit further held that such a letter should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  Id.   

The notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA, however, may proceed with adjudication of a claim if errors in the timing or content of the VCAA notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103   (2005); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).

Regarding the claims of entitlement to a disability rating in excess of 10 percent for a service-connected bilateral hearing loss disability; entitlement to service connection for  residuals of an injury to the left great toe; and, whether new and material evidence has been received to reopen a previously denied claim for service connection for residuals of perforated tympanic membranes of both ears; VA provided the Veteran with notice on the Pelegrini II VCAA elements for each of these claims in pre-adjudication letters, issued in May 2009 (increased rating for bilateral hearing loss) and September 2009 (service connection for left great toe disability and new and material evidence for perforated tympanic membranes of  both ears).  

Regarding the claim of whether new and material evidence has been received to reopen a previously denied claim for service connection for an acquired psychiatric disorder, to include PTSD, the Board is granting the Veteran's petition to reopen this claim, and remanding the underlying claim on the merits for additional development.  Hence, a determination on whether the VCAA's duty to notify and assist provisions were satisfied is unnecessary at this point pending further development and the readjudication of this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).  

The May and September 2009 letters informed the Veteran to let VA know of any evidence he thought would support his claims of entitlement to a compensable disability rating for bilateral hearing loss; entitlement to service connection for residuals of an injury to the left great toe; and, petition to reopen his previously denied claim for service connection for residuals of perforated tympanic membranes of both ears; and that it was his responsibility to make sure that VA received all requested records not in the possession of a Federal entity, and told him where to send such evidence.  

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO informed the Veteran of the Dingess elements via the May and September 2009 letters.
The Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  

With respect to the Veteran's new and material evidence claim for service connection for residuals of perforated tympanic membranes of both ears, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim that complies with 38 U.S.C.A. § 5103(a) (West 2002), 38 C.F.R. § 3.159(b)  (2010), and any applicable legal precedent. VA's Office of General Counsel  issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  See VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006). 

A September 2009 letter from the RO to the Veteran complied with Kent to the extent it notified him of the evidence and information necessary to reopen his previously denied, unappealed claim of entitlement to service connection for residuals of perforated tympanic membrane of both ears (i.e., described and defined what is meant by the term new and material evidence); and this letter also adequately explained the bases of the respective prior denial of the above-cited claim by specifying the deficiencies in the evidence when this claim was previously considered.  However, the letter was deficient in identifying the incorrect date for the previous, final denial of this claim.  In its September 2009 letter, the RO improperly informed the Veteran that a February 1985 rating action constituted the final and binding denial of the above-cited claims on the merits.   However, by a February 1990 decision, the Board denied the Veteran's claim for service connection for a perforated tympanic membrane.  (See February 1990 Board decision). 

So, in essence, there is a defect in the content of those VCAA notices in this respect that the RO did not remedy on remand.  Nevertheless, the Veteran, through submission of his personal statements and testimony, and especially the identification of many years of VA and private treatment following separation from service, demonstrated his actual knowledge of the evidence required to not only reopen but also substantiate this claim on its underlying merits.  In addition, the exception mentioned notwithstanding, the VCAA notices provided by VA were clear and pertinent to his contentions, such that a reasonable person could understand what was required to prove the claim for service connection for residuals of perforated tympanic membranes of both ears. 

Thus, the Board finds that the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his increased rating, service connection and new and material claims.  See Overton v. Nicholson, 20 Vet. App. 427, 435  2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of her claims, and therefore found the error harmless).  Importantly, there is no allegation or evidence that any content or timing error will affect the essential fairness of the adjudication of the claims.  And to reiterate, as the pleading party, the Veteran, not VA, has this evidentiary burden of proof of showing there is a VCAA notice defect in timing or content and, more importantly, that this defect is unduly prejudicial, meaning outcome determinative of her claims.  See Shinseki v. Sanders, 129 S. Ct. 1696. 

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his increased rating, service connection and new and material evidence claims decided herein, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment and personnel records and VA and identified private treatment records.  The Veteran also submitted personal statements and testified at a hearing before the undersigned in November 2012. 

With regards to his claim for a compensable evaluation for his service-connected bilateral hearing loss disability, the Board notes for the period prior to February 15, 2012, VA examined the Veteran to determine the current severity of his service-connected bilateral hearing loss in May 2009 and June 2010.  Copies of these VA examination reports are contained in the claims files.  The Board notes that for the period from February 15, 2012 to the present, the RO scheduled the Veteran for a VA audio examination on February 22, 2012 at the VA Medical Center in Lexington, Kentucky to determine if his hearing loss had increased in severity.  The Veteran failed to report to this examination.  The VAMC indicated that the Veteran had agreed to report for the scheduled audio examination, but that he failed to report and he did not request that it be rescheduled.  However, a VA treatment report uploaded to the Veteran's Virtual VA electronic records system, dated February 15, 2012, reflects that the Veteran was seen for an audiological evaluation at the above-cited VAMC on that date.  Thus, it appears that the Veteran might have been confused as to having to report for an additional VA audiological examination at the VAMC just over a week after he had undergone audiological testing at that facility on an outpatient basis.  Thus, the Board will resolve any reasonable doubt as to the Veteran having missed his scheduled audiological examination at the VAMC in his favor and will decide the claim for the time period prior to February 15, 2012 in the decision below and remand that portion of the claim for the period from February 15, 2012 to the present to the RO for additional development.   

In addition, the Board finds that a VA compensation examination is not needed to determine whether the Veteran's claimed residuals of an injury to the left great toe is  related to his military service because the standards of the Court's decision in McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with her service).  There are no medical diagnoses establishing any residuals from an injury to the left great toe.  There is no competent and credible evidence of in-service incurrence of an injury to the left great toe.  Significantly, the Veteran's STRs show that he received treatment for a stubbed right toe and an ingrown toenail of the right (italics added for emphasis) foot in August 1970 and April 1971.  Thus, the Board finds that an additional VA examination with respect to the Veteran's claimed residuals of an injury to the left great toes is not warranted in this instance. 

The Veteran has also not been provided an examination with respect to his claimed residuals of perforated tympanic membranes of both ears.  With regards to this Veteran's new and material claim, it is important for the Veteran to understand that the duty to provide a VA examination and opinion only applies to a claim to reopen a finally adjudicated decision if new and material evidence is presented or secured. 3.159(c)(4)(C)(iii).  Here, the Board is determining there is no new and material evidence to reopen the above-cited claim.  Hence, there is no requirement to have the Veteran examined for a medical nexus opinion unless and until he first satisfies this preliminary requirement of presenting new and material evidence to reopen the previously denied claim for service connecting for residuals of perforated tympanic membranes of both ears.  The Board is therefore satisfied the RO have provided all assistance required by the VCAA. 38 U.S.C.A. § 5103A.

The Board notes that a review of the claims files reflects that the Veteran had expressed interesting in applying for disability benefits from the Social Security Administration (SSA), and that he had requested VA employees for assistance in filling out his SSA paperwork.  (See January 2005 and October 2009 VA treatment reports, respectively).  The Board acknowledges that normally VA has a duty to attempt to obtain SSA records when it has actual notice that the Veteran is in receipt of SSA disability benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), however, the Federal Circuit acknowledged that VA's duty to assist was limited to obtaining relevant SSA records.  The Federal Circuit rejected the appellant's argument in Golz that SSA records are always relevant and VA always is required to obtain them.  The Federal Circuit then defined relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Id. at 1321.  The Federal Circuit also stated, "Not all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim."  Id.  The Federal Circuit concluded in Golz, "There must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id. at 1323.  As such, because there is no evidence that the Veteran has definitely applied for SSA disability benefits, or that an award of SSA disability benefits has been linked to his bilateral hearing loss disability, claimed residuals of an injury to the left great toe disability and claimed residuals of perforated tympanic membranes of both ears, the Board finds that a remand to obtain any possible outstanding SSA records is not necessary and would only unnecessarily delay the appeal.  
`
Finally, the Veteran was provided an opportunity to set forth his contentions during a November 2012 hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the VLJ fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

During the November 2012 hearing, the undersigned identified the issues on appeal, in relevant part, as involving those listed on the title page of this decision.  The undersigned sought to identify any pertinent evidence not currently associated with the claims folders that might have been overlooked or was outstanding that might substantiate the claims.  Therefore, not only were the issues "explained in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and it can adjudicate the claims based on the current record. 

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to the issues on appeal. Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

III. Increased Evaluation Claim-Bilateral Hearing Loss-Prior to February 15, 2012

The Veteran seeks a compensable disability rating for his service-connected bilateral hearing loss disability for the period prior to February 15, 2012. 

General Rating Criteria

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for specific ratings for the disabilities.  The percentage ratings represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  The evaluation assigned is determined by comparing the extent to which a Veteran's service-connected disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the schedule of ratings.  Id.; 38 C.F.R. § 4.10 (2012); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2012). Examination reports must be interpreted, and if necessary reconciled, into a consistent picture so that the evaluation rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2012).  If two evaluations are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2012).  However, any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).

Consideration must be given to whether staged ratings are warranted at any point during the appeal where entitlement to compensation has already been established and an increase in the disability evaluation is at issue, such as the case with respect to the Veteran's bilateral hearing loss disability, even though the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Specific Rating Criteria

The RO has assigned the Veteran's service-connected bilateral hearing loss disability a noncompensable disability rating pursuant to Diagnostic Code 6100.  See 38 C.F.R. § 4.85, Diagnostic Code 6100. 

In cases where the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a). 

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent eleven categories of the percentage of discrimination based on the controlled speech discrimination test. The vertical columns in Table VI represent eleven categories of decibel loss based on the pure tone audiometry test.  The numerical designation of impaired efficiency (I through XI) will be determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to pure tone decibel loss.  For example, with the percentage of discrimination of 70 and an average pure tone decibel loss of 64, the numeric designation level is "V" for one ear.  The same procedure will be followed for the other ear. 38 C.F.R. § 4.85(b).

The percentage evaluation will be found from Table VII (in 38 C.F.R. § 4.85 ) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing and the vertical column appropriate to the numeric designation level for the ear having the poorer hearing.  For example, if the better ear has a numeric designation level of "V," and the poorer ear has a numeric designation level of "VII," the percentage evaluation is 30 percent.  38 C.F.R. § 4.85(e), Diagnostic Code 6100. 

Under 38 C.F.R. § 4.86, specific provisions are in effect for "unusual patterns of hearing impairment." When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  When the average puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; that numeral will then be elevated to the next higher level.  38 C.F.R. § 4.86(b).

During the period on appeal, VA examined the Veteran May 2009 and June 2010 to determine the nature and severity of his service-connected bilateral hearing loss disability. 

The May 2009 VA examination revealed the following pure tone thresholds in the right and left ears: 

Right Ear

1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
20 db
2 db
35 db
40 db

Left Ear

1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
10 db
10 db
25 db
30 db

The average pure tone thresholds were noted to be 24 for the right ear and 19 for the left ear.  Speech audiometry testing revealed speech recognition ability of 100 percent in the both ears. 

Applying Table VI to these results yields a numerical category designations of I for the right and left ears  In short, the results of the VA audiological evaluation, when evaluated based on Table VI found at 38 C.F.R. § 4.85, reflect that the Veteran's hearing acuity corresponds with a noncompensable disability evaluation.

The June 2010 VA examination revealed the following pure tone thresholds in the right and left ears: 

Right Ear

1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
20 db
20 db
35 db
40 db

Left Ear

1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
10 db
10 db
25 db
30 db

The average pure tone thresholds were noted to be 29 for the right ear and 19 for the left ear.  Speech audiometry testing revealed speech recognition ability of 100 percent in the both ears. 

Applying Table VI to these results yields a numerical category designations of I for the right and left ears  In short, the results of the VA audiological evaluation, when evaluated based on Table VI found at 38 C.F.R. § 4.85, reflect that the Veteran's hearing acuity corresponds with a noncompensable disability evaluation.

Exceptional Patterns of Hearing loss

The Board notes that 38 C.F.R. § 4.86 (2012) does not apply to either ear any time during the appeal period because all four frequencies at the above-cited examination were not above 55 decibels.  38 C.F.R. § 4.85(c), 4.86(a).  In addition, there was also no evidence of puretone threshold 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz for either ear at either one of the above-cited VA examinations.  38 C.F.R. § 4.86(b). 

Other considerations

Finally, although the evidence of record shows that the Veteran has been unemployed since 2006, he has not alleged, nor does the evidence show, that his unemployment is a result of his service-connected bilateral hearing loss disability.  In fact, VA examinant feet and scar examination reports, dated in September 2009 and June 2010, respectively, reflect that the Veteran was unemployed due to non-service-connected carpal tunnel syndrome and arthritis of the wrists/hands.  (See September 2009 and June 2012 VA feet and scar examination reports, respectively).  Thus, this case does not raise a claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009). 

In addition, a VA audiology examiner is required to fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007).  In Martinak, the Court held that this duty was fulfilled where the examiner recorded the Veteran's complaints that his hearing loss and tinnitus had interfered with his sleep.  Id.  The May 2009 and June 2010 VA examiners' reports adequately address the functional effects of the Veteran's hearing loss disability.  Indeed, each VA examiner specifically noted that the Veteran's hearing loss disability did not have any significant effects on his occupation.  The May 2009 VA examiner noted that the Veteran had difficulty understanding speech, especially in a noisy environment, but that other daily activities, such as ambulating; dressing; feeding; bathing; driving; grooming; and, toileting were not affected.  The June 2010 VA examiner concluded that the Veteran's hearing loss disability did not have any effects on his daily activities.  The Board finds that the May 2009 and June 2010 VA examiners' reports are in compliance with Martinak.

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). 

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

There is no allegation or evidence of exceptional factors in this appeal with regard to the Veteran's hearing loss.  The symptom of his disability is bilateral hearing loss.  This symptom is contemplated by the rating criteria.  Thus, referral for consideration of an extraschedular evaluation for the Veteran's service-connected bilateral hearing loss is not warranted for the period prior to February 15, 2012.  38 C.F.R. § 3.321(b)(1).

IV. Service Connection Claim-Left Great Toe

The Veteran seeks service connection for residuals of an injury to the left great toe. 
General criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit recently held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Analysis

The Veteran contends that he injured his left (italics added for emphasis) great toe during military service.  

The Veteran's STRs show that he received treatment for a stubbed right toe in August 1970 (italics added for emphasis).  A March 1971 service separation examination report reflects that the Veteran's feet were evaluated as "normal."  On an accompanying Report of Medical History, the Veteran denied having had foot trouble.  The Veteran stated that he was in "good" health.  In April 1971, the Veteran was placed on a physical profile because of an ingrown toe nail of the right foot (italics added for emphasis).  On DA Form 3082-R, Statement of Medical Condition, dated and signed by the Veteran in June 1971, he indicated that there had not been any change in his medical condition.  

The Board finds that the preponderance of the competent evidence of record is against an award of service connection for residuals of a left great toe injury because there is no current medical evidence of this disability.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, post-service VA and private treatment and examination reports, dated from August 1971 to February 2012, do not contain any clinical diagnosis of residuals of a left great toe injury or disability of the left great toe.  

In order for the Veteran to be granted service connection for residuals of an injury to the left great toe, there must be evidence of a service-connected disease or injury and a present disability which is attributable to such disease or injury.  The Veteran has specifically maintained that he injured his left great toe during military service. To the contrary, his STRs show that he received treatment for his right great toe.  In addition, the VA and private post-service medical evidence of record does not contain evidence of any chronic residuals of an injury to the left great toe.  The Board finds it significant that the Veteran has presented no evidence dated during the appeal period showing that he currently has chronic residuals of an injury to the left great toe.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Essentially, there is no objective evidence of residuals of an injury to the left great toe or any disability of the left great toe.  In the absence of proof of a present disability there can be no valid claim.  See Brammer, 3 Vet. App. at 225; see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Therefore, service connection for residuals of an injury to the left great toes is not warranted.  As the medical evidence does not indicate a current diagnosis, the Board does not even reach the question of whether the claimed disorder is related to the Veteran's military service.

The only evidence that the Veteran currently has residuals of an injury to the left great toes that are linked to his military service is his own assertions.  The Board does not question the Veteran's sincerity in his belief that service connection is warranted for residuals of an injury to the left great toe.  "Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the issue as to whether the Veteran has a current left great toes disability, this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007)  (explaining that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

For all the foregoing reasons, the claim for service connection for residuals of an injury to the left great toe must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

V. New and Material Evidence Claims-Perforated Tympanic Membranes and Acquired Psychiatric Disorder, to include PTSD

The Veteran seeks to reopen previously denied claims for service connection for residuals of perforated tympanic membranes of both ears and an acquired psychiatric disorder, to include PTSD.

Generally, a claim which has been denied in a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 48 (1997). 

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening. "  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

(i) Perforated Tympanic Membranes

The Veteran seeks to reopen a previously denied claim for service connection for residuals of perforated tympanic membranes of both ears.  The Veteran primarily contends that he has residuals of perforated tympanic membranes of both ears that had their onset during his period of military service. 

In a February 1990 decision, the Board, in part, denied entitlement to service connection for a perforated tympanic membrane.  The Board's February 1990 decision is final.  38 U.S.C.A. § 7104.  In denying the claim, the Board noted that the Veteran's STRs did not disclose any perforation of either tympanic membrane or residuals of a perforation, such as scarring.  The Board's current review of the evidence present at the time of the February 1990 Board decision show that a March 1971 Report of Medical History contains the then examining physician's notation that the Veteran had perforated his right tympanic membrane in November 1969.  However, this oversight is of no consequence under the circumstances of this case in the context of a claim to reopen on the basis of new and material evidence.  In this regard, the Board also pointed to a post-service August 1971 VA examination report, which disclosed that the Veteran's eardrums were normal.  In addition, while not expressly discussed by the Board in its February 1990 decision, a December 1988 report, authored by D. W. V., M. D., reflects that the Veteran had perforated his ear drums in the past, but that they were currently healed.  

In its February 1990 decision, the Board essentially concluded that any [post-service] perforations or residuals of perforation of either one of the Veteran's tympanic membrane, such as the scarring of the right eardrum that was noted on a March 1974 VA treatment report, was not shown to have been present in service.  (See February 1990 Board decision, pg. 6).  Thus, in essence, the Board determined that any residuals of perforated tympanic membrane of the ears, if shown, (italics added for emphasis) were not incurred during military service.  Id.

The Veteran's petition to reopen his previously denied claim for service connection for residuals of perforated tympanic membranes of both ears was received by the RO in June 2009.  (See VA Form 21-4138, Statement in Support of Claim, received by the RO in June 2009).  The Board finds that the new and material evidence has not been received to reopen the previously denied claim for service connection for residuals of perforated tympanic membranes of the ears.  

Evidence received since the Board's February 1990 decision includes, in part, VA and private treatment and examination reports, dated from September 1997 to February 2012, reflecting that the Veteran continued to complain of ear pain, which was more pronounced in the right ear and radiated into his neck, and was a result of having been submerged in water during military service.  VA treatment reports, dated in February 2003 and June and December 2010, reflect that the Veteran's tympanic membranes were described by examining clinicians as clear, intact and normal.  (See VA treatment reports, dated in February 2003 and June 2010 and December 2010 VA treatment report uploaded to the Veteran's VA Virtual electronic claims file, respectively).  These medical reports are new because they were not of record at the time of the Board's February 1990 decision.  They are not material because they do not relate to an unestablished fact; namely, evidence showing that the Veteran's currently has residuals of perforated tympanic membranes of both ears.

In addition, the Veteran's statements and hearing transcript of testimony before the undersigned in November 2012 are neither new nor material.  During the hearing, the Veteran testified that he has continued to experience ear pain.  (T. at pg. 12).  The Veteran is competent to report observations of ear symptoms as this observation comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  His lay statements and testimony are also presumed to be credible when determining whether the claim should be reopened. Justus v. Principi, 3 Vet. App. 510 (1992).  The Veteran's statements and testimony that he has continued to experience ear pain is not new evidence because it is duplicative of statements made in support of his claim when it was denied by the Board in February 1990.  Cf. Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992). 

To the extent that the Veteran currently has ear pain, pain in and of itself is not a disorder for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Essentially, the evidence of record simply does not show any clinical pathology underlying the Veteran's claimed ear pain.  

Thus, while some of the evidence added to the record after the Board's final February 1990 decision is new (i.e., VA and private treatment and examination reports, dated from 1997 to 2012), it is not material within the definition of 38 C.F.R. § 3.156(a) because it does not relate to an unestablished fact necessary to substantiate the claim and it does not raise a reasonable possibility of substantiating the claim.  The record is devoid of any competent evidence demonstrating that the Veteran currently has residuals of perforated tympanic membranes of either ear.

Finally, the Board notes that in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA. 

Unlike Shade, the Board has not failed to properly apply 38 C.F.R. § 3.156(a) to the evidence presented in the current claim to reopen.  Here, as noted in detail above, new evidence of record was not found to be material as it did not relate to an unestablished fact necessary to substantiate the claim.  Evidence previously of record indicated that the Veteran complained of ear symptoms, such as ear pain. The newly submitted evidence of record still fails to establish the diagnosis of any residuals of perforated tympanic membranes of either ear.  When considering newly submitted evidence in conjunction with the evidence previously of record, the Board has not required the Veteran to submit evidence as to each previously unproven element of his claim.  There was only one unproven element and that element remains to be proved, namely evidence of current chronic residuals of perforated tympanic membranes of the ears.

(ii) Acquired Psychiatric Disability, to include PTSD

The Veteran seeks to reopen a previously denied claim for service connection for an acquired psychiatric disorder.  The Veteran primarily contends that he has an acquired psychiatric disorder, to include PTSD, as a result of stressful events that occurred, in part, during his service in the RVN. 

At the time of the RO's final November 2006 rating decision, the evidence of record consisted of the Veteran's service treatment and personnel records, statements of the Veteran, which contained his contentions regarding his claim for service connection for PTSD, as well as private and VA treatment and examination records, dating from August 1971 to October 2006.  These medical records disclose that the Veteran had been diagnosed with the following psychiatric disorders: alcohol dependence, mood disorder and depression.  The Veteran has not been diagnosed with PTSD, nor has an in-service stressful event been verified.  Therefore, any newly received evidence must address one of these elements in order to warrant reopening of a previously denied claim for service connection for an acquired psychiatric disorder, to include PTSD. 

Evidence received since the November 2006 rating action consists, in part, of an October 2009 report, prepared by the Joint Service Records Research Center (JSRRC).  In its report, JSRRC confirmed the Veteran's stressor that his unit, D Company, 1st Battalion, 2nd Infantry Regiment, 1st Infantry Division, had killed enemy soldiers with claymore mines in the RVN in August 1969.  (See JSRRC's October 2009 report).  JSRRC's October 2009 report is new as it was received after the RO's final November 2006 rating action.  It is also material.  The October 2009 report is material because it relates to an unestablished fact necessary to substantiate the underlying claim for service connection for PTSD: corroboration of the Veteran's stressor that is unit killed hostile enemy forces with claymore mines during his period of service in the RVN.   

Therefore, new and material evidence has been received and the claim for service connection for an acquired psychiatric disorder, to include PTSD, is reopened and raises a reasonable possibility of substantiating the claim. 


ORDER

The appeal of entitlement with respect to the issues of entitlement to a disability rating in excess o 10 percent for tinnitus; entitlement to a compensable disability rating for an appendectomy scar; and entitlement to service connection for a hiatal hernia is dismissed.  

A compensable disability rating for a bilateral hearing loss disability for the period prior to February 15, 2012 is not met. 

Service connection for residuals of an injury to the left great toe is denied. 

New and material evidence has not been received to reopen a previously denied claim for service connection for residuals of perforated tympanic membranes of both ears. 

As new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disability, to include PTSD, the appeal to this extent is granted. 


REMAND

A determination has been made that additional substantive development is necessary with respect to the issues of entitlement to a compensable disability rating for bilateral hearing loss for the period from February 15, 2012 to the present and entitlement to service connection for an acquired psychiatric disability, to include PTSD.

Concerning the issue of entitlement to a compensable disability rating for bilateral hearing loss for the period from February 15, 2012 , a VA treatment report uploaded to the Veteran's Virtual VA electronic records system, dated February 15, 2012, reflects that the Veteran was seen for an audiological evaluation at the Lexington, Kentucky VAMC on that date.  However, the complete results of the audiological evaluation are not of record.  As these results might show that the Veteran's hearing loss has increased in severity for the period from February 15, 2012 to the present, they are relevant to the claim for the prescribed period.  Therefore, on remand, the RO should attempt to obtain the Veteran's complete audiological evaluation results performed at the Lexington, Kentucky VAMC on February 15, 2012.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Turning to the remaining issue on remand, having reopened the claim for service connection for an acquired psychiatric disorder, to include PTSD, does not end the Board's inquiry.  The Board must now proceed to evaluate the merits of the above-cited claim to include developing medical evidence, as detailed below. 

The Veteran contends, in part, that he has PTSD as a result of having killed hostile enemy forces with claymore mines during military service in the RVN.  (See VA Form 21-4138, Statement in Support of Claim, received by the RO in mid-May 2006). 

Generally, service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a)  (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2012).  Effective July 13, 2010, VA revised the regulation governing adjudication of claims for service connection for PTSD.  See 75 Fed. Reg. 39,843 (to be codified at 38 C.F.R. § 3.304(f)).  The revised regulation essentially removes the requirement that a claimant present objective corroboration of a claimed in-service stressor. Under the new standard, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

As noted in the decision above, JSRRC confirmed the Veteran's stressor that his unit, D Company, 1st Battalion, 2nd Infantry Regiment, 1st Division, had killed hostile enemy forces with claymore mines in the RVN in August 1969.  Thus, the crux of his claim hinges on whether he has an acquired psychiatric disorder, to include PTSD, that is etiologically related to an incident of military, to include the above-cited verified stressor.  

Review of the Veteran's STRS are wholly devoid of subjective complaints or clinical pathology of any psychiatric disorder, to include PTSD.  A March 1971 service discharge examination report reflects that the Veteran was found to have been psychiatrically "normal."  A mental hygiene consultation report shows that the Veteran was found not to have any disqualifying mental defects sufficient to warrant disposition through medical channels.  No psychiatric disease was demonstrated upon examination.  On a March 1971 Report of Medical History, the Veteran specifically denied having suffered from depression, excessive worry, or nervous trouble of any kind.  On DA Form 3082-R, Statement of Medical Condition, dated and signed by the Veteran in June 1971, he reported that there had not been any change in his medical condition.  

The voluminous post-service VA and private medical evidence shows that the Veteran has been diagnosed with, or treated for the following psychiatric disorders and/or symptoms:  PTSD; alcohol dependence; depression; mood disorder; antisocial personality disorder; and marijuana dependence.  While various VA medical records indicate the Veteran suffers from PTSD, the records fails to demonstrate that he has been diagnosed with PTSD in accordance with 38 C.F.R. § 4.125.  Significantly, in a March 2010 statement (a duplicate copy was provided in August 2010), W. N. O., M. D., the Veteran's treating physician at the Lexington, Kentucky VA Medical Center (VAMC), opined that his history was significant for PTSD symptoms that had been overshadowed, in the past, by alcohol dependence and associated mood conditions.  Dr. W. N. O. indicated that the Veteran had continued to experience nightmares and vivid memories of his combat Vietnam experience.  Dr. D. N. O. noted that the Veteran had difficulty describing and verbalizing his problems and, as a result, had resorted to alcohol.  In conclusion, Dr. W. N. O. determined that the Veteran had been compromised by "distressing PTSD symptoms."  (See March and August 2010 reports, prepared by W. N. O., M. D.)  

A VA psychologist and VA physician concluded in November 2009 and June 2010, that the Veteran did not have PTSD.  These examiners diagnosed the Veteran with alcohol dependence and an antisocial personality disorder.  (See November 2009 and June 2010 VA PTSD examination reports).  The examiners' diagnoses were provided after mental status evaluations of the Veteran and a review of the claims files, to include Dr. W. N. O's. March 2010 report (June 2010 VA physician's report).  However, these examiners are not the Veteran's treating psychiatrist.

Finally, an August 2010 VA treatment report notes that the Veteran's active problems include, but are not limited to, PTSD, mood disorder and depression.  (See VA treatment report, dated in early August 2010). 

Thus, this case presents certain uncertainties and conflict in the medical evidence,  which cannot be answered by the Board, namely whether the Veteran has an acquired psychiatric disorder, to include PTSD, as a result of his period of combat military service in the RVN.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  In this case, while the Veteran has undergone VA psychiatric examinations that report the Veteran has no psychiatric disorder (including PTSD) that is related to service, his treating psychiatrist states that he has "PTSD symptoms."  This characterization is incomplete because such is not accompanied by a diagnosis of PTSD in accordance with DSM-IV as required by VA regulations at  38 C.F.R. § 4.125(a).  Thus, the Board finds that the claims files should be returned to the Veteran's treating VA psychiatrist, W. N. O., M. D., for further clarification as to the etiology of any currently present acquired psychiatric disabilities, to specifically include PTSD.  Dr. W. N. O., if available, shall determine if the Veteran has a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 and, if so, if it is etiologically related to his period of service in RVN, to include the confirmed stressor of engaging the enemy with claymore mines in the RVN.  Additionally, it must be determined if it is at least as likely as not that any other acquired psychiatric disability, to include a mood disorder and depression had their onset during military service.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not c obtain sufficient competent medical evidence to decide the claim).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Obtain and associate with the claims files any relevant VA medical evidence, or private medical evidence identified by the Veteran since February 2012. 

2.  The RO should attempt to obtain and associate with the claims files the complete results of the Veteran's audiological evaluation performed at the Lexington, Kentucky VAMC on February 15, 2012. All efforts to obtain these records must be documented in the claims files.

3.  Send the claims files to the Veteran's treating psychiatrist, Dr. W. N. O. of the Mental Health Clinic at the Lexington, Kentucky VAMC, for the purpose of the review and to offer and opinion as to whether the Veteran has an acquired psychiatric disorder(s), to include PTSD that is etiologically related to his combat military service in the RVN. The claims files and a copy of this remand will be made available to Dr. W. N. O., who will acknowledge receipt and review of these materials in any report generated as a result of this remand.  Based on a review of the claims files and utilizing sound medical principles, Dr. W. N. O. is requested to offer opinions to the following questions: 

a) Does the Veteran meet the criteria of a diagnosis of PTSD in accordance with DSM-IV, as required by VA regulations under 38 C.F.R. § 4.125(a)?  

b) If PTSD is diagnosed, is it at least as likely as not (50 percent probability or greater) that it is the result of the Veteran's combat military service in the RVN, such as the confirmed stressor of his unit, 1st Brigade, 1st Infantry Division, having engaged hostile enemy forces with claymore mines in August 1969 in the RVN; or is otherwise the product of fear of hostile or terroristic activity during his service in RVN ?

Note: For purposes of the above, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

c) In the event that he is not diagnosed with PTSD, does he have any other psychiatric disorder in accordance with DSM-IV?  If so, is it at least as likely as not (50 percent probability or greater) that any of the Veteran's other acquired psychiatric disabilities noted in the claims files (e.g., depression and mood disorder) had their onset during military service or are related to any incident of military service? 
   
4.  Dr. W. N. O. must provide a rationale for any opinion rendered.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

5.  If W. N. O. in unavailable, the RO may, in its discretion schedule the Veteran for further psychiatric examination and testing.  If an examination is performed, all indicated tests and studies must be performed. 

6.  After undertaking any other development deemed appropriate, such as scheduling the Veteran for an additional VA audiological examination, the RO should readjudicate the claim for a compensable disability rating for bilateral hearing loss for the period from February 15, 2012 to the present and adjudicate the claim of entitlement to an acquired psychiatric disorder, to include PTSD.  
   
If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a SSOC that addresses all evidence received after issuance of the March 2012 SSOC and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 
   
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


